Citation Nr: 1024517	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1945 to April 
1949.  The Veteran died in December 2005.  The appellant is 
the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) in Newark, New Jersey, which denied 
the claim of entitlement to service connection for the cause 
of the Veteran's death.

This case was originally before the Board in December 2009, 
when it was remanded for additional evidentiary development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2005; the death 
certificate lists the immediate causes of his death as 
myocardial infarction due to arrhythmia/ventricular 
fibrillation due to chronic obstructive pulmonary disease 
(COPD) exacerbation/respiratory failure due to 
gastrointestinal bleed.  

2.  At the time of the Veteran's death, service connection 
was in effect for COPD due to tobacco use in service, 
evaluated as 100 percent disabling; angina pectoris due to 
tobacco use in service, evaluated as 30 percent disabling; 
vocal cord polypectomy residuals, evaluated as 30 percent 
disabling; and nicotine dependence, evaluated as non-
compensable.  The Veteran's combined rating was 100 percent.  

3.  COPD was a contributory cause of the Veteran's death.

4.  COPD was not present in service or shown to be causally 
or etiologically related to any disease, injury, or incident 
in service, other than the Veteran's nicotine dependence.
CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1103, 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in January 2010, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the cause of the Veteran's death to active service 
and noted other types of evidence the appellant could submit 
in support of her claim.  The appellant was also informed of 
when and where to send the evidence.  After consideration of 
the contents of the letters, the Board finds that VA has 
satisfied substantially the requirement that the appellant be 
advised to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
addressed VA's 38 U.S.C. § 5103(a) notice obligation in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a Veteran was service-connected for any condition 
during his lifetime, the § 5103(a) notice in such a claim 
must include, inter alia, a statement of the conditions (if 
any) for which the Veteran was service-connected at the time 
of his death.  Hupp, 21 Vet. App. at 352-53.  In this case, 
the appellant received notice which complied with Hupp in 
January 2010.  While the notice was belated, the Board finds 
that the appellant was not prejudiced in this regard, as her 
claim was readjudicated in April 2010.   The appellant has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal has been obtained and associated with the 
Veteran's claims file; the appellant has not contended 
otherwise.  For DIC claims under 38 U.S.C.A. § 5103A(a), VA 
is not required to provide any further assistance when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008).  The competent evidence in this case, 
discussed below, does not raise a reasonable possibility that 
the causes of the Veteran's death other than those related to 
nicotine dependence are related to service.  The Board also 
finds there has been substantial compliance with the remand 
directives of the December 2009 remand decision.  The 
additional notice was provided to the appellant which 
included a request for further identification of evidence by 
the appellant.  No response was received from the appellant.  
In summary, VA has done everything reasonably possible to 
notify and to assist the appellant and no further action is 
necessary to meet the requirements of the VCAA.

II.  Pertinent Law and Regulations 

Dependency and indemnity compensation may be awarded to a 
Veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death.  Therefore, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

Notwithstanding any other provision of law, for claims filed 
after June 9, 1998, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by the veteran during the veteran's service.  38 
U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2009).  
This provision of law does not preclude the establishment of 
service connection for a disability or death from a disease 
or injury which is otherwise shown to have been incurred or 
aggravated in military service, naval, or air service or 
which became manifest to a requisite degree of disability 
during any applicable presumptive period.  38 U.S.C.A. § 
1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2009).

III.  Analysis 

In this case, the Veteran died on December [redacted], 2005.  The 
primary causes of death listed on the Veteran's death 
certificate are myocardial infarction due to arhythmia due to 
chronic COPD due to gastrointestinal bleed.  The physician 
who wrote the death certificate indicated that it was unknown 
whether tobacco use contributed to the Veteran's causes of 
death.  At the time of his death, the Veteran had the 
following service-connected disabilities: COPD due to tobacco 
use, evaluated as 100 percent disabling; angina pectoris due 
to tobacco use, evaluated as 30 percent disabling; vocal cord 
polypectomy residuals, evaluated as 30 percent disabling; and 
nicotine dependence, evaluated as non-compensable.  

The Board notes that the laws regarding service connection 
for tobacco use and resultant disabilities were amended as of 
July 22, 1998.  For claims filed after June 8, 1998, service 
connection is prohibited for disability or death on the basis 
that it resulted from disease or injury attributable to the 
use of tobacco products during the Veteran's active service.  
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300 (emphasis added).  
Additionally, service connection on a secondary basis may not 
be granted for a disability that is proximately due to or the 
result of an injury or disease previously service-connected 
as due to tobacco use.  38 C.F.R. § 3.303(c).  However, 
service connection may be granted if a tobacco-related 
disability was manifest during service or to the requisite 
degree of disability within any applicable presumptive 
period. Id.

VA treatment records and examinations document continuing 
tobacco use since the Veteran entered service in 1945.  
However, during service, there was no treatment for any heart 
or respiratory diseases or illnesses.   The Veteran was 
awarded service connection for COPD and angina in an April 
1999 rating decision "due to tobacco use in service."  No 
other reasons or rationale were provided for the awards of 
service connection.

The appellant filed her claim for service connection for the 
cause of the Veteran's death in January 2006.  As discussed 
above, for claims filed after June 8, 1998, the law prohibits 
service connection for death or disability as a result of 
nicotine dependence, unless manifested during service or 
during an applicable presumptive period after service.  
Although the Veteran was service-connected for COPD and 
angina, secondary to nicotine dependence prior to his death, 
COPD and angina did not manifest in service, or for many 
years thereafter, and no presumptive period is applicable.  
The earliest date associated with COPD and angina was in 
1990, over 40 years after his separation from service. 

The Board is bound by the laws enacted by Congress in cases 
where the law and not the evidence is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The Board 
notes that service connection for the cause of the Veteran's 
death based on the Veteran's COPD and angina is prohibited as 
a matter of law, as both were directly granted due to tobacco 
use in service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.    

Finally, the Board has considered all relevant evidence of 
record regarding the appellant's claim for service connection 
for the cause of the Veteran's death.  The Board must 
determine whether the other causes of death listed on the 
Veteran's death certificate were in any way related to 
service.   As discussed above, the only other noted cause of 
the Veteran's death was a gastrointestinal bleed, for which 
service connection had not been established when he died, nor 
where there any instances of gastrointestinal bleeding during 
service. 

Thus, the only evidence of record that the Veteran's cause of 
death was related to his service in any way other than 
through his nicotine dependence is the appellant's own 
statements.  Laypersons are competent to speak to 
symptomatology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  To the extent that the appellant himself 
contends that the Veteran's death is related to service or a 
service-connected disability,  as a lay person, she is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as provided a medical nexus opinion 
regarding the cause of death.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Absent 
medical evidence of a causal nexus between the cause of the 
Veteran's death and his service, service connection is not 
warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A.§ 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  Therefore, 
her claim must be denied.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


